        Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 1 of 12                        FILED
                                                                                    2019 Mar-28 PM 04:31
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA,
                        SOUTHERN DIVISION


JORGE CRUZ GONZÁLEZ,         )
                Plaintiff,   )
v.                           ) CIVIL ACTION ______________
                             )
ALFREDO’S PIZZA CAFE, INC.,  )
ALFREDO’S GREEN SPRING, LLC, )
BILLY KHAMAISEH, and         )
SAM KHAMAISEH.               )
                 Defendants. )



                                COMPLAINT
      The plaintiff, Jorge Cruz González ("Plaintiff"), on behalf of himself and all
others similarly situated, brings this cause of action to recover damages for the
willful conduct and continuous willful practice of not paying him and others
similarly situated the full earned wages, and overtime earned, and for wrongfully
discharging him after complaining about his unpaid overtime and wages, against
defendant Alfredo’s Pizza Cafe, Inc., and Alfredo’s Green Spring, LLC (referred
jointly as “Alfredo’s Pizza Cafe”), and against defendants Billy Khamaiseh and
defendant Sam Khamaiseh (referred jointly as the “Khamaiseh Defendants”), and
all combined entities and persons collectively known as (“Defendants”), pursuant
to 29 U.S.C. §216(b) of the Fair Labor Standard Act (“FLSA”).
      Plaintiff hereby request FLSA remedies for unpaid wages, lost wages,
liquidated damages, front pay, attorney’s fees, interest, and punitive damages.




                                          1
           Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 2 of 12




                     LEGAL CAUSES OF ACTION
      1.       If an employee has worked overtime without due pay, he is entitled to
bring a private action under the FLSA of 1938, Pub. L. No. 75-718, 52 Stat. 1060
for damages, codified as 29 U.S.C. §216(b). In addition, the said employee is
entitled to bring an action for wrongful termination after his termination following
an oral complaint for violations of the FLSA, codified as 29 U.S.C. §215(a)(3).
      2.       The Plaintiff for himself and others similarly situated, brings this
cause of action against the Defendants for the willful and/or wanton practice of not
paying earned wages, and overtime earned but not paid, pursuant to the Fair Labor
Standards Act ("FLSA"), 29 U.S.C. §§207 (a)(1), et seq.
      3.       The FLSA provides a federal cause of action for an employee
claiming that his employer has failed to pay "one and one-half times the regular
rate at which he is employed" for all hours beyond forty (40) worked in a
workweek, 29 U.S.C. §§207(a)(2)(C), 216(b).
      4.       The Plaintiff was employed by Alfredo’s Pizza Cafe and the
Khamaiseh Defendants, and hereby seeks compensation for his damages and for
any liquidated damages allowed by law. In addition, Plaintiff seeks to produce a
deterrent purpose under the FLSA, by disclosing patterns of non-compliance by
employers, and deter such misconduct to other third parties who used to work for
the Defendants during the last three years, and/or are presently working for the
Defendants.
      5.       Plaintiff seeks to recover from the Defendants, jointly and severally,
the amount of his unpaid wages, unpaid overtime, compensatory, liquidated
damages, prejudgment interest, and attorney's fees pursuant to the FLSA.



                                            2
           Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 3 of 12




                         JURISDICTION AND VENUE
      The original jurisdiction, and the supplemental jurisdiction of this
Court comes under the following precepts:
      6.       This Court has original jurisdiction as there is a Federal issue
involving violations of the FLSA of 1938.
      7.       This Court has subject matter jurisdiction over this action pursuant to
28 U.S.C. §1331 and 29 U.S.C. §1391 (b)(c).
      8.       The Defendants resided in Jefferson county at the time Plaintiff
commenced this action. The acts and omissions in this cause took place in
Jefferson County, Alabama. Venue is proper in this Court, the Northern District of
Alabama, pursuant to 28 U.S.C. §1391(b) and (c).
      9.       This Court will have supplemental jurisdiction pursuant to 28 U.S.C.
§1367(a) for Alabama State law claims, if any, if such claims are "So related to
claims in the action within such original jurisdiction that they form part of the
same case or controversy under Article III of the United States Constitution."


                            BIOGRAPHICAL DATA
      10.      Plaintiff is an adult residing in Birmingham, Alabama. He was
working for about fourteen (14) months for the Defendants until January 1, 2019
when he was terminated.
      11.      Defendants Alfredo’s Pizza Cafe and the Khamaiseh Defendants are
employers engaged in commerce pursuant to the FLSA and 29 U.S.C. §203(s), and
at all times material hereto, engaged in commerce within the meaning of the FLSA.
Upon information and belief, defendant Alfredo’s Pizza Cafe, Inc. is an Alabama



                                            3
        Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 4 of 12




domestic corporation, which does business, as such which principal place of
business is located at 803 Green Springs Hwy., Birmingham, AL 35209.
      12.    Upon information and belief, defendant Billy Khamaiseh is the owner
and general manager of Alfredo’s Pizza Café during the bulk or entirety of
Plaintiff’s employment, and defendant Sam Khamaiseh is the store manager of
Alfredo’s Pizza Cafe, and they both reside in Jefferson County, Alabama.
      13.    Upon information and belief, Alfredo’s Green Spring, LLC is an
Alabama Limited Liability Company organized by Belal Abu-Hamdeh, who also
was believed to be an owner of the Alfredo’s Pizza Cafe located at 803 Green
Springs Hwy., Birmingham, AL 35209, may have operated under the name
Alfredo’s Green Spring, LLC, and resides in Jefferson County, Alabama.
      14.    Upon information and belief, these Defendants share common
operations such as that they are an enterprise engaged in interstate commerce with
an annual gross revenue of not less than $500,000, and its employees handle goods
moved in interstate commerce. In addition to selling food, the Defendants sell and
serve alcoholic drinks and beverages to their customers.
      15.    At all times relevant to this action, Defendants were the “employers”
of the Plaintiff, and others similarly situated, as defined by §203(d) of the FLSA.
      16.    At all times material to this action, the Plaintiff, and all others
similarly situated, are and/or have been “employees” of the Defendants as defined
by §203(e)(1) of the FLSA and worked for the Defendants within the territory of
the United States within three (3) years preceding the filing of this law suit.




                                           4
        Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 5 of 12




                         STATEMENT OF FACTS
      17.    Alfredo’s Pizza Cafe as a business is open to the public six days per
week, and its business hours are from 10:00 AM to 11:00 P.M.
      18.    Defendants hired Plaintiff as a laborer on or about November 2017
and was terminated fourteen months thereafter, on January 1, 2019
      19.    Plaintiffs’ working hours:
             a)    from Monday to Thursday started at 10:00 A.M to 3:00 P.M.,
                   and from 5:00 P.M. to 9:00 P.M
             b)    for Friday started at 10:00 A.M. to 3:00 P.M., and from 5:00
                   P.M. to 10:00 P.M.
             c)    for Saturday started at 2:00 P.M. to 10:00 P.M.
      20.    The duties performed by Plaintiffs included preparing vegetables to be
used during the day, preparing meats, cooking, washing dishes, cleaning the
kitchen, taking the garbage outside, and other labor tasks as may be requested by
the Defendants, its agents and assigns.
      21.    The Plaintiff and other similarly situated employees regularly worked
in excess of 40 hours per week.
      22.    The Plaintiff and other similarly situated employees did not receive
wages at the rate of time and one-half the typical hourly rate for the hours worked
in excess of 40 hours in a given work week.
      23.    The Plaintiffs was not entitled to and did not earn tips. The Plaintiff
was not an exempted employee. The Plaintiff was entitled to overtime.
      24.    Plaintiff is owed by the Defendants all the compensation for his
overtime hours and Defendants have willfully failed to compensate him.



                                          5
        Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 6 of 12




      25.    Defendants are well aware that the Plaintiff and other similarly
situated employees routinely work in excess of 40 hours per week.
      26.    Defendants willfully and wantonly have violated the FLSA by failing
to compensate overtime hours in excess of 40 hours in a given work week at a rate
of one and one-half times the regular hourly rate of pay.
      27.    As a result of Defendants’ violations of the FLSA, the Plaintiff, and
other similarly situated employees both past and present, have suffered damages by
failing to receive compensation at least equal to the federally mandated minimum
wage in accordance with §206 of the FLSA and have further suffered damages by
failing to receive compensation at the rate of time and one-half per hour for hours
worked in excess of 40 hours per week in accordance with §207(a) of the FLSA.
      28.    The Plaintiff, and other similarly situated employees have been
damaged as a result of Defendants’ willful actions and have suffered loss of wages.
      29.    There are other similarly situated employees, both past and present, of
these Defendants who have been improperly compensated in violation of the FLSA
and who would benefit from the issuance of Court supervised notice of the present
lawsuit and the opportunity to join it as plaintiffs. Those similarly situated
employees are known to Defendants and are readily identifiable and easy to locate
through Defendant’s records.
      30.    For the year of 2017, Plaintiff worked from Monday to Saturday 53
hours per week for two months. His straight time rate was set at $12 per hour.
      31.    In 2018, Plaintiff worked from Monday to Saturday for 54 hours per
week for twelve months. His straight time rate was set at $12 per hour.




                                           6
        Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 7 of 12




      32.     The Plaintiff was not paid any overtime wages for his work in excess
of forty hours each work week, neither was Plaintiff allowed to take any vacation
time off.
      33.     Plaintiff complained about his unpaid overtime and wages to the
defendant and manager Sam Khamaiseh, the last time during the last week of
December 2018, and he was wrongfully terminated on account of voicing his
complaint on January 1, 2019.
      34.     Defendants refused to pay Plaintiff and continue to refuse to pay him
his correct wages for overtime accumulated.
      35.     Furthermore, upon information and belief, Defendants have engaged
in a pattern of similar conduct, luring other vulnerable minority individuals, and
refusing to compensate them fully for work performed for Defendants.


                           LEGAL CAUSES OF ACTION
      COUNT I              OVERTIME VIOLATIONS: FAIR LABOR
                           STANDARDS ACT, 29 U.S.C §201 et seq.
      36.     Plaintiff re-alleges and incorporate by reference all preceding
paragraphs.
      37.     Upon information and belief, the Defendants at all relevant times
owned and operated an enterprise engaged in commerce within the meaning of the
Fair Labor Standards Act of 1938 ("FLSA"), codified as, 29 U.S.C. §§201 et seq.
      38.     At all times relevant to this action, the Defendants were Plaintiff’s
employers within the meaning of 29 U.S.C. §203.
      39.     At all times relevant to this action, Plaintiff was employed by the
Defendants within the meaning of 29 U.S.C. §203.


                                           7
        Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 8 of 12




      40.     Defendants willfully failed to pay Plaintiff and others similarly
situated, overtime compensation for each hour they worked in excess of forty hours
in a workweek in violation of the FLSA, 29 U.S.C. §207.
      41.     Defendants’ violations of the FLSA, as described herein, were willful
and intentional.
      42.     The Plaintiff is entitled to recover from the Defendants his unpaid
overtime wages, an additional amount of liquidated damages, reasonable attorney's
fees, and the costs of the action, pursuant to 29 U.S.C. §216(b), in an amount to be
determined at the trial of this cause.


      COUNT II             WRONGFUL TERMINATION UNDER THE FAIR
                           LABOR STANDARDS ACT, 29 U.S.C. §215(a)(3)
      43.     Plaintiif re-alleges and incorporates by reference all preceding
paragraphs.
      44.     Plaintiff was employed by Defendants for 14 months and has always
fulfilled his duties and conditions at Defendants' restaurant business, and has been
ready, willing, and able to continue performing them in a competent and
satisfactory manner.
      45.     Plaintiff was employed by Defendants to work in the kitchen.
      46.     After Plaintiff’s verbal complaints about his overtime wages on or
about the end of December 2018, he was terminated on January 1, 2019.
      47.     Plaintiff’s overtime due was never paid or remedied, but instead, he
was wrongfully discharged in retaliation for his complaint about the many hours of
unpaid overtime, in willful violation of the FLSA.




                                           8
         Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 9 of 12




      48.    The U.S. Supreme Court in Kasten v. Saint -Gobain Performance
Plastics Corp.,131 S.Ct, 1325 (2011) held that an oral complaint of a violation of
the FLSA is protected conduct under this Act’s anti-retaliation provision.
      49.    In Kasten, supra, the Court stated that the FLSA applies to a
complaint, whether or written. Terminating an employee for complaining about
FLSA’s violations is a form of retaliation.
      50.    Retaliation for oral complaints, even if made only to the employer, are
prohibited under the FLSA. Greathouse v. JHS Security, Inc., No. 12-4521 (2d Cir.
2015).
      51.    Having complained to the Defendant business owner/manager about
the failure to pay overtime compensation implicates the protection of the FLSA
with the meaning of 215(a)(3). EEOC v. White & Son Enters, 881 F.2d 1006, 1011
(11th Cir. 1989).
      52.    “The FLSA also applies to the unofficial assertion of rights through
complaints at work” Love v. RE/MAX of Am., Inc., 738 F.2d 383, 387 (10th Circ.
1984).
      53.    “The Act prohibits discrimination against an employee who asserts or
threatens to assert his or her FLSA rights”. Brennan v. Maxey’s Yamaha, Inc., 513
F.2d 179, 180 (8th Cir. 1975).
      54.    Plaintiff was wrongfully terminated for complaining to his employer
for unpaid overtime during the fourteen months of Plaintiff’s employment. Such
length of time is indicative that the violations of the FLSA were willfully and
wantonly.




                                          9
        Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 10 of 12




      55.    As a proximate result of his wrongful termination in violation of the
FLSA, Plaintiff was caused to suffer, and continues to suffer from humiliation,
anxiety, emotional distress, worry, fear, and special damages, including loss of
wages, and special and general damages according to proof at the trial of this case.
      56.    Defendants as employers did the things hereinabove alleged
intentionally, oppressively, and maliciously.
      57.    Plaintiff is therefore entitled to punitive or exemplary damages against
the Defendants Employer in an amount determined at the trial of this case.


                             REQUESTED RELIEF
     WHEREFORE, Plaintiff, individually and on behalf of other similarly
situated employees respectfully requests that this Court grant the following relief:
      A.      That the Court issue proper process to compel Defendants to answer
or otherwise plead to all the allegations contained in this Complaint.
      B.      That, at the earliest possible time, the Plaintiff be allowed to give
notice or that the Court issue such notice, to all similarly situated employees
employed by Defendant during the three (3) years immediately preceding the filing
of this suit, informing that this action has been filed, the nature of the action, and of
their right to join this lawsuit pursuant to 29 U.S.C. §216(b).
      C.      That this Court awards the Plaintiff, and other similarly situated
employees and former employees of Defendant the amount of their unpaid
overtime wages and an additional equal amount as liquidated damages pursuant to
29 U.S.C. §216(b).
      D.     That Plaintiff be awarded reasonable attorney’s fees, costs and other



                                           10
       Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 11 of 12




expenses of this lawsuit pursuant to FLSA 29 U.S.C. §216(b).
      E.    That this Court awards other and further relief as the Court deems
necessary and proper.
      Respectfully submitted


                                                 /s/ Vicenta Bonet Smith
                                                VICENTA BONET-SMITH
                                                    Attorney for Plaintiff
Of Counsel:
BONET & SMITH, PC
3499 Independence Drive
Birmingham, AL 35209
Telephone: (205) 870-2222
Fax:        (205) 870-3331




                               SERVICE
                    Please serve Defendant as follows:

1.    MAHMOUD Y. SULEIMAN
      -Registered Agent for ALFREDO’S PIZZA CAFE, INC.-
      2578 Cornell Street
      Irondale, AL 35210

2.    ALFREDO’S PIZZA CAFE, INC.
      803 Green Springs Hwy.
      Homewood, AL 35209



                                       11
      Case 2:19-cv-00502-JHE Document 1 Filed 03/28/19 Page 12 of 12




3.   BELAL ABU-HAMDEH
     -Registered Agent for ALFREDO’S GREEN SPRING, LLC-
     5614 Chalkville Rd.
     Birmingham, AL 35235

4.   ALFREDO’S GREEN SPRING, LLC
     5614 Chalkville Rd.       803 Green Springs Hwy.
     Birmingham, AL 35235 OR   Homewood, AL 35209

5.   BILLY KHAMAISEH
     803 Green Springs Hwy.
     Homewood, AL 35209

6.   SAM KHAMAISEH
     803 Green Springs Hwy.
     Homewood, AL 35209




                                    12
